SIMONETT, Justice.
Defendant was charged with attempted second degree murder and with assault in the first degree but, after a jury trial, was found guilty only of the latter offense, Minn.Stat. § 609.221 (1980). The trial court sentenced defendant to 10 years in prison. Issues raised by defendant on his appeal from judgment of conviction are: (1) whether the evidence of his guilt was legally insufficient, and (2) whether the trial court erred in denying a motion to suppress statements defendant made to police in his house and later when he was in custody. We affirm.
Our examination of the records satisfies us that there was sufficient evidence of defendant’s guilt and that he did not act in self-defense, as he claimed at trial.
The trial court did not clearly err in determining that the on-the-scene questioning of defendant which preceded the giving of the Miranda warning was noncustodial. State v. Palm, 299 N.W.2d 740 (Minn.1980); State v. Bekkerus, 297 N.W.2d 136 (Minn.1980). The subsequent custodial interrogation of defendant fully complied with all relevant constitutional requirements.
Affirmed.